DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-29, 34, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9,379,258) in view of Kim et al. (US 2011/0100457) and further in view of Ravi et al. (US 8,809,097).
	Regarding claim 28, Kapur discloses a method for manufacturing a back surface electrode type solar cell comprising a crystal silicon substrate (C16/L61); forming a p-type region having a p-conductive type on a first main surface of a crystal silicon substrate (C17/L38-39), forming an n-type region which has an n-conductive type and in which a maximum concentration of additive impurities that are diffused into the crystal silicon substrate for providing the n-conductive type in a substrate depth direction is equal to or higher than 5x1018 atoms/cm3, on the first main surface (C93/L5), wherein the p-type region and the n-type region are disposed on a first main surface of the crystal silicon substrate, forming a first passivation film disposed so as to cover the p-type region and the n-type region (Fig. 5E shows backside passivation covering both base and emitter), forming a second passivation film disposed on a second main surface which is a surface opposite to the first main surface so as to cover the second main surface, wherein each of the first and second passivation films is an aluminum oxide film (shown in Fig. 5E; claim 3; C97/L19-20; C97/L56-57; C98/L38); forming a positive electrode in contact with a surface of the p-type region (patterned M2 in Fig. 5E); and forming a negative electrode in contact with a surface of the n-type region (patterned M2 in Fig. 5E).
	Kapur does not explicitly disclose the n-type region is formed on the main surface by performing vapor-phase-diffusion at a temperature in a range of 800 to 980°C using phosphorous oxychloride in a state where two substrates are superimposed or in a state where a diffusion barrier is formed on a side of a second main surface of the crystal silicon substrate, the second main surface being a surface opposite to the first main surface.
	Kim discloses a method for manufacturing a solar cell and further discloses forming an n-type region on the back surface by performing vapor-phase diffusion at a temperature of 800 or 900°C using phosphorous oxychloride ([0026]) in a state where a diffusion barrier is formed on a side of a second main surface of the substrate, the second main surface being a surface opposite to the first main surface ([0048], [0049]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the n-type region of Kapur in the manner disclosed by Kim, because as evidenced by Kim, the use of a vapor-phase diffusion process at a temperature of 800 or 900°C using phosphorous oxychloride ([0026]) in a state where a diffusion barrier is formed on a side of a second main surface of the substrate, amounts to the use of a known process in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing the method to form the n-type region of Kapur based on the teaching of Kim.
	Kapur does not explicitly disclose a reflective coat is disposed on an entirety of a surface of the first passivation film, a film thickness of the reflective coat is in a range of 80 to 250 nm.
	Ravi discloses a back surface electrode type solar cell and further discloses a reflective coat (silica film - C5/L61) is disposed on an entirety of a surface of a passivation film (C4/L52; C5/L59-62), a film thickness of the reflective coat is 100 nm (C6/L20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a reflective coat, as disclosed by Ravi, on the first passivation film of Kapur, because as taught by Ravi, absorption of longer wavelength light in thin silicon solar cells may be improved by the addition of a dielectric stack on the rear surface of the solar cell (a back reflector) (abstract).
	Regarding claim 29, modified Kapur discloses all the claim limitations as set forth above.  Kapur further discloses forming an antireflective coat on the second passivation film (C21/L55-59).
	Regarding claim 34, modified Kapur discloses all the claim limitations as set forth above.  Modified Kapur further discloses a surface of the reflective coat directly contacts the surface of the first passivation film (Ravi - C5/L59-62).
	
	Regarding claim 39, modified Kapur discloses all the claim limitations as set forth above. Modified Kapur further discloses the reflective coat is entirely formed by a sputtering method (Ravi - C6/L24-25).
	Regarding claim 41, modified Kapur discloses all the claim limitations as set forth above. 
	While modified Kapur does not explicitly disclose the n-type region is formed after the p-type region is formed, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  MPEP 2144.04 IV. C
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9,379,258) in view of Kim et al. (US 2011/0100457) further in view of Ravi et al. (US 8,809,097) as applied to claim 28 above, in view of Kondo (US 2012/0111399).
	Regarding claim 32, modified Kapur discloses all the claim limitations as set forth above.  While Kapur does disclose forming the positive electrode and forming the negative electrode comprises a sub-step of applying conductive paste on the reflective coat (C22/L20-21); and a sub-step of performing heat treatment on the crystal substrate (C89/L62); Kapur does not explicitly disclose performing the heat treatment at 700°C or more and 890°C or less for 1 second or more and 10 minutes or less.
	Kondo discloses a method for manufacturing a solar cell and further discloses forming an electrode comprises a step of applying conductive paste on a passivation film ([0087]); and a step of performing heat treatment at a temperature of 500 to 800°C for 10 seconds to 3 minutes ([0089]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the heat treatment of Kapur at the time and temperature disclosed by Kondo because the method disclosed for the formation of an electrode amounts to a known method in the art for the formation of electrodes in photovoltaic devices, and one of ordinary skill would have a reasonable expectation of success when using the time and temperature disclosed for the heat treatment of Kapur based on the teaching of Kondo.  
	With regard to the ranges disclosed, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9,379,258) in view of Kim et al. (US 2011/0100457) further in view of Ravi et al. (US 8,809,097) as applied to claim 28 above, and further in view of Hashigami et al. (US 2012/0174960).
	Regarding claim 40, modified Kapur discloses all the claim limitations as set forth above. 
	Modified Kapur does not explicitly disclose the p-type region is formed by performing vapor-phase diffusion using boron bromide in a state where two substrates are superimposed.
	Hashigami discloses a method for manufacturing a solar cell and further discloses forming the p-type region by performing vapor-phase diffusion using boron bromide ([0040], [0066] L9) in a state where two substrates are superimposed ([0066] L8).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the p-type region of modified Kapur in the manner disclosed by Hashigami, because as evidenced by Hashigami, the formation of a p-type region of a solar cell by performing vapor-phase diffusion using boron bromide in a state where two substrates are superimposed, amounts to the use of a known process in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing the process to form the p-type region of modified Kapur based on the teaching of Hashigami. 
	
Response to Arguments
Applicant’s arguments with respect to claims 28-29, 32, 34, and 39-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726